DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, please replace “the total” with “a total”.  

Claim 10 is objected to because of the following informalities:  In line 1, please replace “the reaction” with “a reaction”.  

Claim 22 is objected to because of the following informalities:  In line 2, please replace “Differential Scanning Calorimetry” with “differential scanning calorimetry”.  

Claim 23 is objected to because of the following informalities:  In line 2, please replace “Differential Scanning Calorimetry” with “differential scanning calorimetry”.  

Claim 33 is objected to because of the following informalities:  In line 7, please replace “the total” with “a total”.  

Claim 40 is objected to because of the following informalities:  In lines 2 and 3, please replace “Differential Scanning Calorimetry” with “differential scanning calorimetry”.  

Claim 41 is objected to because of the following informalities:  In lines 2 and 3, please replace “Differential Scanning Calorimetry” with “differential scanning calorimetry”.  

Claim 47 is objected to because of the following informalities:  It appears that claim depends from any one of claims 33 to 46; there is insufficient antecedent basis for the term “polyolefin composition” in claim 32.  

Claim 48 is objected to because of the following informalities:  In line 2, please replace “the weight” with “a weight”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 33-43, 47, and 48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polyolefin product” in line 7 of claim 33.  Dependent claims are subsumed under the rejection.

Claim 35 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polyolefin product” in lines 1 and 7 of claim.  

Claim 36 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polyolefin product” in line 1 of claim.  

Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polyolefin product” in line 1 claim.  









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 30 of copending Application No. 16/833,992.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to a hydrogenated C6-C100 polyolefin product having a methylene content in a range of about 1 to about 98 wt % and a cetane number of about 48 or greater.  Claims of the instant application are an obvious embodiment of copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Subject of claims is patentably distinct over the closest reference cited below.

The present invention is drawn to a process comprising introducing a feed comprising a C4-C30 internal olefin to a catalyst system comprising a nickel diamine catalyst and obtaining a C6-C100 polyolefin product having one or more of:  a carbon fraction of epsilon carbons of from about 0.08 to about 0.3, a carbon fraction of CH3 from (methyl + ethyl) of from about 0.02 to about 0.15, a carbon fraction of CH3 from (propyl + butyl + longer carbon chains) of from about 0.06 to about 0.2, and a carbon fraction of total CH3 of from about 0.1 to about 0.3, as determined by 13C NMR spectroscopy, based on a total carbon content of the polyolefin product.  
Entry 1 in Table 5 of Wang et al. (Organometallics 2018, 37, 1358-1367) discloses a poly(1-octene-co-4-octene) polymer prepared in the presence of a nickel diamine based catalyst, wherein the polymer has a carbon fraction of CH3 from (methyl + ethyl) of 0.022, a carbon fraction of CH3 from (propyl + butyl + longer carbon chains) of 0.078, and a carbon fraction of total CH3 of 0.1, as determined by 13C NMR spectroscopy.  Table 3 reveals that inventive copolymers have a number average molecular weight Mn of on order of about 100,000 g/mole.  The polymer of the prior art is not a C6-C100 polyolefin product as described in instant claims.     
	Claims 1-32 will be allowable upon minor revisions to obviate claim objections, supra.  For purposes of filling out PTO-892, status of claims 1-32 are listed as “objected to”.
	Claims 33-43, 47, and 48 will be allowable upon appropriate amendments to overcome rejections under 35 U.S.C. 112(b), set forth in preceding paragraphs 11-14, and upon minor revisions to obviate claim objections.  
	Claims 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/833,992.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 2, 2022